FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                 September 7, 2007
                                 TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                    Clerk of Court

 RICH AR D G REENLEE,

          Plaintiff-Appellant,
                                                   No. 06-3347 & 07-3029
 v.                                            (D .C. N o. 05-CV -2509-JW L &
                                                      06-CV-2167-CM )
 U N ITED STA TES PO STA L                                  (D . Kan.)
 SERVICE,

          Defendant-Appellee.



                             OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Richard Greenlee, proceeding pro se, appeals the district court’s dismissal

of two separate but substantially similar actions asserting various claims against

the United States Postal Service (“Postal Service”). W e consolidate these appeals

for the purposes of judgment and now AFFIRM the district court’s decision.




      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 32.1.
      These actions are the fourth and fifth suits that Greenlee has filed against

the Postal Service, G reenlee’s former employer. 1 The crux of Greenlee’s two

complaints, like those in his prior three actions, appears to be that the Postal

Service caused (or failed to protect him from) “the stalling out of his

transportation on numerous occasions by the military and defense [satellite]

systems,” broke into his truck with a master key, and used postal employees and

patrons to spy on him.

      In the first of these two actions, the Postal Service moved to dismiss

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Granting the 12(b)(1) motion,

the district court concluded that it lacked subject matter jurisdiction over any

plausible construction of G reenlee’s claims. It then denied the Postal Service’s

motion for filing restrictions against G reenlee, but cautioned a different result if

“plaintiff files yet another case with similar unintelligible and delusional

allegations against the defendant.”

      Greenlee brought the second of these two actions just six months after

filing the first action, leveling the same general allegations. 2 In granting the



      1
        This court has affirmed dismissals of Greenlee’s prior actions in Greenlee
v. U.S. Postal Serv., No. 94-3139, 1995 W L 3960 (10th Cir. Jan. 4, 1995);
Greenlee v. U.S. Postal Serv., 83 F. App’x 308 (10th Cir. 2003); and Greenlee v.
U.S. Postal Serv., 176 F. App’x 927 (10th Cir. 2006).
      2
         The two actions were docketed with different district judges. It is unclear
if the judge in the first action knew of the second action at the time he denied
filing restrictions.

                                         -2-
Postal Service’s 12(b)(6) motion, the district court concluded that Greenlee’s

complaint was barred by collateral estoppel. In addition, the court granted the

Postal Service’s motion for filing restrictions because Greenlee’s claims had now

“become overlapping in addition to ‘delusional.’” 3

      As w e have noted on many occasions, “[a] pro se litigant’s pleadings are to

be construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). To

survive a motion to dismiss under Rules 12(b)(1) and (6), however, the pleadings

must nonetheless state a basis for subject matter jurisdiction and an actionable

claim. Fed. R. Civ. P. 12(b)(1), (6). W e have again review ed the virtually

incomprehensible allegations that are set forth in Greenlee’s filings, and again

agree with the district court that Greenlee’s complaints fall well short of this

standard.

      Like the district court, we construe the bulk of Greenlee’s claims as arising

in tort. Although Congress has generally waived the Postal Service’s inherent

sovereign immunity, tort claims against the Postal Service must be brought

pursuant to the Federal Tort Claims Act (“FTCA”). See 39 U.S.C. § 409(c);

Dolan v. U.S. Postal Serv., 546 U.S. 481, 484 (2006). To the extent that Greenlee

      3
        Greenlee appears to challenge these filing restrictions in his reply brief.
However, given the frequency, redundancy, heft, and sheer implausibility of
Greenlee’s complaints, these modest restrictions are more than appropriate to
protect the limited resources of the district court as well our own. See W inslow
v. Hunter, 17 F.3d 314, 315 (10th Cir. 1994).

                                         -3-
asserts that the Postal Service neglected to protect him from the nefarious actions

of other federal entities, he has failed to demonstrate timely exhaustion of his

administrative remedies under the FTCA. See 28 U.S.C. § 2401(b). The district

court thus lacks jurisdiction over these claims. See 28 U.S.C. § 2675(a). As for

Greenlee’s allegations that the Postal Service has intentionally and directly

harmed him and his property, his claims fall outside the FTCA— and the district

court’s jurisdiction— because of the FTCA’s intentional tort exception. See 28

U.S.C. § 2680(h); Estate of Trentadue ex rel. Aguilar v. United States, 397 F.3d

840, 853-54 (10th Cir. 2005).

      The remainder of Greenlee’s claims, cryptically citing several employment

antidiscrimination statutes, relate to his termination by the Postal Service and its

subsequent refusal to rehire him. Given that Greenlee was terminated over fifteen

years ago and has failed to plead exhaustion of his administrative remedies, he

has not satisfied the jurisdictional requirements of Title VII, see 42 U.S.C. §

2000e-16(c) (civil actions must be filed within 90 days of a final determination by

the EEOC), the Age Discrimination in Employment Act (“ADEA”), see 29 U.S.C.

§ 633a(b)(3); Jones v. Runyon, 32 F.3d 1454, 1456 (10th Cir. 1994) (applying

Title VII’s exhaustion requirement and limitations period to the ADEA), or the

Americans with Disabilities Act (“ADA”) and Rehabilitation Act, see Barnes v.

Gorman, 536 U.S. 181, 184-85 (2002) (the Rehabilitation Act’s procedures

govern ADA claims against federal employers); Johnson v. Orr, 747 F.2d 1352,

                                         -4-
1356-57 (10th Cir. 1984) (applying Title VII’s jurisdictional requirements to the

Rehabilitation Act). Nor will construing his arguments as arising under the Due

Process Clause establish jurisdiction, as sovereign immunity bars Bivens claims

against federal agencies. See FDIC v. M eyer, 510 U.S. 471, 484-85 (1994).

      Because Greenlee’s two actions raise effectively identical allegations and

arguments, the district court lacks subject matter jurisdiction over the second

action for the same reasons. W e therefore need not consider whether his claims

in the second action were also barred by collateral estoppel.

      W ith regard to his “motion to set off or counterclaim,” we gather that

Greenlee w ishes to assert additional damages because the Clerk of Court

allegedly failed to respond to a motion for extension of his time to file a reply

brief. Leaving aside the dubious substantive merits of the motion, the court did

grant G reenlee’s requested extension a week before he filed the motion.

Greenlee’s motion is therefore moot.

      For these reasons, the judgment of the district court is AFFIRM ED, and

Greenlee’s “motion to set off or counterclaim” is DENIED.



                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge



                                         -5-